G-ill, J.
This is a suit on a promissory note executed by defendant Jones to defendant Pain, who indorsed same to plaintiffs. There was judgment below for plaintiffs, and the indorser, Pain, appealed.
Pn™?p°£uiing: Fecifveh.value The sole question raised here relates to the sufficiency of the petition, the appellant contending that the same does not state facts sufficient to constitute a cause of action, because, it is said, the petition omits to state that the note was “expressed to be for value received,” which is a necessary element in the statutory requirements of a negotiable promissory note. R. S. 1889, sec. 733.
*291The point is not well taken. In the body of the petition the instrument sued on is copied in haec verba, and therein it appears that the note was executed “for value received.” This is sufficient. State ex rel., etc., v. Williams, 77 Mo. 463, 467; State ex rel. v. Pace, 34 Mo. App. 458; Bank v. Landis, 34 Mo. App. 433.
There is no merit in the appeal, and the judgment will be affirmed.
All concur.